Citation Nr: 0509246
Decision Date: 03/28/05	Archive Date: 06/28/05

DOCKET NO. 02-07 519                        DATE MAR 28 2005


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUE

Entitlement to an initial disability rating greater than 60 percent for degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S 1 on the left side.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating action of the Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts. Specifically, in that decision, the RO granted service connection for degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S 1 on the left side and awarded a compensable evaluation of 40 percent, effective from September 1997, for this disability.

Following receipt of notification of the July 2001 decision, the veteran perfected a timely appeal with respect to the issue of entitlement to an initial increased rating for the service-connected low back disorder. In October 2003, the Board remanded the veteran's claim to the RO for further evidentiary development. After completing the requested development, the RO, by a December 2004 rating action, awarded an increased evaluation of 60 percent, effective from September 1997, for this disability. In February 2005, the RO transferred the veteran's case to the Board for final appellate review of his initial increased rating claim.

FINDINGS OF FACT

1. By a July 2001 rating action, the RO granted service connection for degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S1 on the left side and awarded a compensable evaluation of 40 percent, effective from September 1997, for this disability.

2. Following receipt of notification of the July 2001 decision, the veteran perfected a timely appeal with respect to the issue of entitlement to an initial increased rating

-2


for the service-connected degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S 1 on the left side.

3. During the current appeal, and specifically by a December 2004 rating action, the RO awarded an increased evaluation of 60 percent, effective from September 1997, for the service-connected degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S 1 on the left side.

4. In a statement received at the RO in January 2005, the veteran expressed his desire to withdraw his appeal of his initial increased rating claim for his service-connected low back disability.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to include the issue of entitlement to an initial disability rating greater than 60 percent for the service-connected degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S1 on the left side, by the veteran have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2004). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is therefore appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2004).

As the Board has noted in this decision, the RO, by the July 2001 rating action, granted service connection for degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S1 on the left side and awarded a compensable

- 3 


evaluation of 40 percent, effective from September 1997, for this disability. Following receipt of notification of the July 2001 decision, the veteran perfected a timely appeal with respect to the issue of entitlement to an initial disability rating greater than 40 percent for this service-connected disability.

During the current appeal, and specifically by a December 2004 rating action, the RO awarded an increased evaluation of 60 percent, effective from September 1997, for the service-connected degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S 1 on the left side. Thereafter, in a statement received at the RO in January 2005, the veteran expressed his desire to withdraw from appellate review his appeal of his claim for an initial increased rating for the service-connected degenerative disc disease of his lumbosacral spine and status post discectomy at L5-S 1 on the left side.

Given the clear message of the veteran's statement received at the RO in January 2005, the Board concludes that further action with regard to the issue of entitlement to initial increased rating for the service-connected degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S 1 on the left side is not appropriate. 38 D.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2004). The Board does not have jurisdiction of this issue and, as such, must dismiss the appeal of the claim. See, 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).

ORDER

The claim for a disability rating greater than 60 percent for the service-connected degenerative disc disease of the lumbosacral spine and status post discectomy at L5-S 1 on the left side is dismissed.

THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


- 4





